JOHNSON, Judge,
concurring.
The sole issue on this appeal is whether the distinguished trial court, which adhered to our decision in Hudak v. Georgy, 390 Pa.Super. 14, 567 A.2d 1095 (1989), must now be reversed following the filing of our supreme court’s decision in the same appeal on November 16, 1993. Id., — Pa.-, 634 *183A.2d 600 (1998). In the appeal now before us, the Honorable Paul W. Tressler recognized and acknowledged, at the time of filing his trial court Opinion pursuant to Pa.R.A.P. 1925, that the Superior Court decision in Hudak was subject to reversal and that if so reversed, those portions of his decision and Opinion based upon this Court’s decision in Hudak would be in error.
A majority of our supreme court has now held that “a child that is bom alive is a natural person for purposes of our wrongful death and survival acts even if the infant is considered non-viable at the time of its birth.” Id., at-, 634 A.2d at 602.
Lacking the perspicacity of my esteemed colleagues, I can only agree that Judge Tres-sler’s order must be reversed, as that distinguished judge has already conceded, and the case remanded for further proceedings not inconsistent with the most recent pronouncements of our supreme court.